ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Peter Bruce Zatz has committed professional misconduct warranting public discipline, namely, neglecting a client matter and misrepresenting the status of the matter to the client, failing to hold client funds in a trust account, failing to promptly return funds to a client, failing to return a client’s file in a timely manner, neglecting a conservatorship proceeding and failing to disclose the conservator’s conversion of estate assets, and omitting the conservatorship matter from his probation reports, in violation of Rules 1.1, 1.2(c), 1.3, 1.4, 1.15(a) and (c), 1.16(a) and (d), 3.2, 3.3(a)(2), 3.4(c), 4.1, 8.1(a)(1), 8.4(c) and 8.4(d), Minnesota Rules of Professional Conduct, and Lawyers Professional Responsibility Board Opinion 15.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a three-month suspension and payment of $900 in costs pursuant to Rule 24, RLPR. Respondent further acknowledges that this court may impose any discipline it deems appropriate.
*7This court has independently reviewed the file and accepts respondent’s admission of misconduct. However, we conclude that respondent’s disciplinary history and the fact that the misconduct admitted here occurred while on probation requires that respondent be suspended indefinitely. See In re Anderson, 569 N.W.2d 923 (Minn. 1997). Therefore, we find that the appropriate discipline is indefinite suspension with no right to apply for reinstatement for three months.
IT IS HEREBY ORDERED that respondent is suspended indefinitely for a minimum of three months, and that he pay $900 in costs pursuant to Rule 24, RLPR. Respondent shall comply with the reinstatement hearing provisions of Rule 18, RLPR, should he apply for reinstatement.
BY THE COURT:
Alan C. Page Associate Justice